Dawson, J., concurring: On the basis of this record and the theory urged by petitioner, I agree with the conclusion reached in the majority opinion. However, I would like to stress that, if the petitioner in this case had established an estimated useful life of the network affiliation contract with reasonable accuracy by using statistical data and analyses based upon the general experience of the television industry, I would allow a depreciation deduction on a straight-line method. My reasons are fully spelled out in this Court’s opinion in Indiana Broadcasting Corporation, 41 T.C. 193 (1964). I recognize, of course, that the Court oí Appeals for the Seventh Circuit has rejected this view. I believe that if it can be established that an intangible asset will in all probability terminate or exhaust, the courts should more readily accept a reasonable estimate of useful life, derived from competent statistical formulae, to determine tbe period over which, the cost of the asset can be depreciated. In this connection industry experience may be adequate proof of the “period” of the intangible asset’s useful life to a particular taxpayer. Under such circumstances I would discard the unrealistic differentiation often drawn between tangible and intangible assets. Fat, TaNñeNwald, Iewxn, and Stekrett, //., agree with this concurring opinion.